Citation Nr: 9936182	
Decision Date: 12/30/99    Archive Date: 01/04/00

DOCKET NO.  93-03 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel




INTRODUCTION

The veteran served on active duty from February 1941 to June 
1943.  The appellant is his widow.  This appeal arises from 
an August 1992 rating decision of the Department of Veterans 
Affairs (VA), Nashville, Tennessee, regional office (RO).  
That rating decision denied the appellant's claim for service 
connection for the cause of the veteran's death.  

In December 1994, the Board of Veterans' Appeals (Board) 
remanded the case for additional development.  Subsequently, 
rating decisions in October 1995 and January 1996 continued 
the prior denials.  

In August 1996, the Board issued a decision which denied the 
appellant's claim.  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
vacated the Board's decision in a June 1998 decision, and 
remanded the case for readjudication.  The case was returned 
to the Board in August 1998.


FINDINGS OF FACT

1.  The veteran's death was caused by respiratory failure, 
due to chronic obstructive pulmonary disease, pneumonia, and 
heart disease.

2.  At the time of his death, the veteran was service 
connected for major depression with psychotic features.

3.  There is medical evidence of record indicating that the 
veteran's service-connected psychiatric disorder contributed 
to his death.


CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death is well grounded.  38 U.S.C.A. § 5107 
(West 1991); Ramey v. Brown, 9 Vet. App. 40 (1996); Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (per curiam) (table).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C.A. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for veterans Claims (Court or CAVC) issued a decision 
holding that VA cannot assist a claimant in developing a 
claim which is not well grounded.  Morton v. West, 12 Vet. 
App. 477 (July 14, 1999), req. for en banc consideration by a 
judge denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) (per 
curiam).

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C.A. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza v 
Brown, 7 Vet. App. 4998, 506 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996) (per curiam) (table).  Where the determinative 
issue involves medical causation or etiology or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  Epps, 126 
F.3d at 1468.  Further, in determining whether a claim is 
well grounded, the supporting evidence is presumed to be true 
and is not subject to weighing.  King v. Brown, 5 Vet. App. 
19, 21 (1993).

For service connection for the cause or death of a veteran, 
the first requirement, evidence of a current disability, will 
always have been met (the current disability being the 
condition that caused the veteran to die), but the last two 
requirements must be supported by evidence of record.  Ramey 
v. Brown, 9 Vet. App. 40, 46 (1996).

The veteran has been service connected during his lifetime 
for a psychiatric disorder rated 30 percent disabling at the 
time of his death.  A private physician, Mark D. Prince, 
M.D., wrote in May 1992 that the veteran's "depression and 
anxiety and 'nerves' contributed to complicating his early 
demise."  This constitutes medical evidence of a nexus 
between the veteran's death and his service-connected 
disability and service to well ground the appellant's claim.

ORDER


The claim of entitlement to service connection for the cause 
of the veteran's death is well grounded.  To this extent 
only, the appeal is granted.



	(CONTINUED ON NEXT PAGE)


REMAND

The veteran died in April 1992 at the age of 75.  The 
immediate cause of death was listed as respiratory failure, 
due to chronic obstructive pulmonary disease, pneumonia, and 
heart disease.  At the time of the veteran's death, service 
connection was in effect for major depression with psychotic 
features, and with psychoneurosis, rated as 30 percent 
disabling.

The veteran's attending physician, Dr. M.D. Prince, provided 
a letter dated in May 1992 in which he stated his belief that 
the veteran's psychiatric condition contributed to his demise 
and complicated his other medical problems.

A VA physician reviewed the entire claims folder and provided 
an opinion dated in December 1995.  It was the reviewing 
physician's opinion that the service connected psychiatric 
diagnosis had no relationship to the veteran's chronic 
obstructive pulmonary disease or respiratory arrest and 
subsequent death.  He noted that statements made by Dr. 
Prince in May 1992 were not supported by any objective 
evidence or information. 

Because the appellant's claim is well grounded, VA has a duty 
to assist the appellant in developing facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 
(1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The 
Court determined that VA should have contacted Dr. Prince and 
requested his complete records pertaining to treatment of the 
veteran, as well as any other probative evidence he may have 
which might serve to "put flesh on his skeletal and somewhat 
enigmatic opinion."

In view of the foregoing, the case is REMANDED to the RO for 
the following:

After obtaining the necessary release 
from the appellant, the RO should contact 
Mark. D. Prince, M.D., in Knoxville, 
Tennessee, (his address as of May 1992 
was 9333 Park West Blvd, Suite 205, 
Knoxville, Tennessee 37923), and request 
copies of his complete records pertaining 
to treatment of the veteran, as well as 
any other probative evidence he may have 
which might serve to support his May 1992 
opinion that the veteran's psychiatric 
condition contributed to his demise and 
complicated his other medical problems. 

Following the above, the RO should review the evidence and 
determine whether the appellant's claim may now be granted.  
If not, the appellant and her representative should be 
provided with an appropriate supplemental statement of the 
case.  Thereafter, the case should be returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


 



